The defendant was convicted in the Superior Court of San Diego County of a felony, to wit, forgery.
[1] The transcript on appeal was filed in this court November 10, 1931. The record herein shows that no brief has been filed in behalf of appellant. The cause was regularly placed on the calendar of this court for oral argument on December 8, 1931. On said date the cause was regularly called for hearing in open court at which time no appearance was made for appellant. Pursuant to the provisions of *Page 288 
section 1253 of the Penal Code the judgment herein is affirmed.
Barnard, P.J., and Marks, J., concurred.